Case: 1:19-cv-01710-JDG Doc #: 47 Filed: 07/31/20 1 of 5. PageID #: 274




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO

MELVIN MARINKOVIC,                               )       CASE NO: 1:19CV1710
                                                 )
                 Plaintiff,                      )
                                                 )
                 v.                              )       MAGISTRATE JUDGE
                                                 )       JONATHAN D. GREENBERG
CANDICE HAZELWOOD,                               )
                                                 )
                 Defendant.                      )       MEMORANDUM OPINION &
                                                 )       ORDER



       This case is before the Court upon consent of the parties, entered January 28, 2020. (Doc.

No. 24.) Currently pending are Defendant Candice Hazelwood’s Motion for Summary Judgement

(Doc. No. 36), which is opposed by Plaintiff (Doc. No. 40); Plaintiff Melvin Marinkovic’s Motion

for Leave to File an Amended Complaint (Doc. No. 39), which is opposed by Defendant (Doc. No.

45); and Plaintiff’s Motion to Re-Set Dates (Doc. No. 42), to which Defendant filed a response

(Doc. No. 44).

       For the following reasons, Plaintiff’s Motion to Amend is GRANTED IN PART and

DENIED IN PART as set forth below. As a result, Defendant’s Motion for Summary Judgment is

DENIED AS MOOT; and Plaintiff’s Motion to Re-set Date is GRANTED, as set forth below.
Case: 1:19-cv-01710-JDG Doc #: 47 Filed: 07/31/20 2 of 5. PageID #: 275




                                                I. Analysis

           While the Court should freely grant leave to amend a complaint when justice so requires,

justice does not require leave to amend when an amendment would be futile. Fed. R. Civ. P.

15(a)(2); see also Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962). An

amendment is futile when a plaintiff's amended complaint fails to state a claim upon which relief

can be granted. See Foman, 371 U.S. at 182, 83 S.Ct. 227. Thus, “A proposed amendment is futile

if the amendment could not withstand a Rule 12(b)(6) motion to dismiss.” Cicchini v. Blackwell,

127 F. App’x 187, 190 (6th Cir. 2005) (citing Ziegler v. IBP Hog Market, Inc., 249 F.3d 509, 518

(6th Cir. 2001)). See also Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir.

2000); Thiokol Corp. v. Dep't of Treasury, State of Mich., Revenue Div., 987 F.2d 376, 383 (6th Cir.

1993). To survive a Rule 12(b)(6) motion to dismiss, a complaint “does not need detailed factual

allegations [but] requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

complaint also will not “suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557).

While the court must accept all factual allegations contained in the complaint as true, it need not

give the same deference to legal conclusions. Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678.

           Here, Plaintiff seeks leave to drop his earlier claims of negligence and gross negligence, and

add claims of negligent entrustment, negligent infliction of emotional distress and intentional

infliction of emotional distress against Hazelwood. (Doc. No. 39-1 at 1.) Defendant Opposes these

amendments of the grounds of futility, undue delay, bad faith, and dilatory motives. (Doc. No. 45

at 2-3.)


                                                     2
Case: 1:19-cv-01710-JDG Doc #: 47 Filed: 07/31/20 3 of 5. PageID #: 276




        The Court finds that the second allegation of Plaintiff's First Amended Complaint, alleging

intentional infliction of emotional distress, is not well-taken. To state a claim for intentional

infliction of emotional distress, in Ohio, “a plaintiff must prove (1) that the defendant intended to

cause the plaintiff serious emotional distress, (2) that the defendant’s conduct was extreme and

outrageous, and (3) that the defendant's conduct was the proximate cause of the plaintiff's serious

emotional distress.” Phung v. Waste Mgmt., Ind., 644 N.E.2d 286, 289 (Ohio 1994). The standard

under Ohio law for stating an intentional infliction of emotional distress claim “is exacting” and

“[t]he ‘outrageousness’ element is a question of law for the Court to decide.” Cummings v. Greater

Cleveland Reg'l Transit Authority, 88 F. Supp. 3d 812, 821 (N.D. Ohio 2015). The emotional

distress required for such a claim “may be found where a reasonable person, normally constituted,

would be unable to cope adequately with the mental distress engendered by the circumstances of the

case.” Paugh v. Hanks, 451 N.E.2d 759, 765 (Ohio 1983). Here, Plaintiff bases his claim on

Defendant’s failure to promptly respond to his financial demands, and her decision to communicate

through her lawyer instead of replying to him directly. (Doc. No. 39-1 at ¶¶ 98-99). Contrary to

Plaintiff’s assertions, choosing to litigate the claims against her rather than promptly agreeing to his

financial demands does not constitute “outrageous” conduct under Ohio law. Liability arising from

the intentional infliction of emotional distress can only be found where conduct is so outrageous in

character and to so extreme a degree, the conduct goes beyond all possible bounds of decency and

is regarded as atrocious and utterly intolerable in a civilized community. Burgess v. Fischer, 735

F.3d 462 (6th Cir. 2013). Plaintiff has failed to plead allegations that meet this standard, even when

taken in the light most favorable to him. Thus, Plaintiff’s second assertion is futile, and the Motion

to Amend the Complaint to add a claim of intentional infliction of emotional distress is DENIED.


                                                   3
Case: 1:19-cv-01710-JDG Doc #: 47 Filed: 07/31/20 4 of 5. PageID #: 277




       The Court finds that Plaintiff’s request to add the new first and third allegations, negligent

entrustment and negligent infliction of emotional distress, is well-taken, and the amendment should

be granted under the liberal standards set forth in Rule 15. Plaintiff pleads facts which may survive

a Rule 12(b)(6) motion to dismiss. He asserts that Defendant owned the car which collided with his,

that she voluntarily entrusted it to a driver who was incompetent, and that Defendant knew of facts

and circumstances that should have alerted her to the driver’s incompetence. While Defendant

asserts that she can provide evidence to refute these allegations, such evidence is properly presented

in a Motion for Summary Judgment. Because the Amended Complaint clears the bar set for stating

a claim, the Motion to Amend the Complaint to include claims of negligent entrustment and

negligent infliction of emotional distress is GRANTED.

       The proposed First Amended Complaint no longer alleges that Defendant was the driver or

a passenger in the car, and does not include the claims of negligence and gross negligence set forth

in his initial complaint. (Id.) It is clear that “an amended complaint supercedes the original

complaint for all purposes.” In re Refrigerant Compressors Antitrust Litig., 731 F.3d 586, 589 (6th

Cir. 2013), citing Pac. Bell Tel. Co. v. Linkline Commc'ns, Inc., 555 U.S. 438, 456 n.4, 129 S. Ct.

1109, 172 L.Ed.2d 836 (2009); Drake v. City of Detroit, Michigan, 266 F. App’x 444, 448 (6th Cir.

2008) (claims alleged in the initial complaint but not alleged in an amended complaint are not

pleaded in the action, “because an amended complaint supercedes all prior complaints.”) Therefore

this Court finds that, because the claims of negligence and gross negligence have been dropped, and

because Defendant’s Motion for Summary Judgment addressed only the claims that Plaintiff

withdrew, the motion is DENIED as MOOT.




                                                  4
Case: 1:19-cv-01710-JDG Doc #: 47 Filed: 07/31/20 5 of 5. PageID #: 278




       Plaintiff’s Motion to Re-set Dates and Defendant’s Response both advocate for an extension

of some discovery deadlines, albeit for differing reasons. Because the Motion to Amend has been

granted in part, the Court finds it appropriate to re-set the dates as follows:

       All Non-Expert Discovery shall be completed on or before 10/1/2020.

       All Expert Discovery shall be completed on or before 11/1/2020.

       Dispositive Motions are due by 1/1/2021.

All other dates are as previously set forth. The parties are reminded to carefully follow both the

Federal Rules of Civil Procedure and Local Court Rules.

                                           II. Conclusion

       For all of the foregoing reasons, Defendant’s Motion for Summary Judgment is DENIED as

MOOT. Plaintiff’s Motion for Leave to Amend is GRANTED IN PART and DENIED IN PART

as follows. The Motion for Leave to Amend to withdraw the claims of Negligence and Gross

Negligence, and substitute claims of Negligent Entrustment and Negligent Infliction of Emotional

Distress is GRANTED. The Motion for Leave to Amend to include a claim of Intentional Infliction

of Emotional Distress is DENIED. The First Amended Complaint is deemed filed as of this date.

The Motion to Re-Set Dates is GRANTED, with new dates as set forth herein.

IT IS SO ORDERED.



Date: July 31, 2020                            s/ Jonathan D. Greenberg
                                               Jonathan D. Greenberg
                                               U.S. Magistrate Judge




                                                  5
